 THE OAKLAND PRESS CO.The Oakland Press Co., a Subsidiary of CapitalCities Communications, Inc. and Local 372, In-ternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America.Case 7-CA-13059February 7, 1983SECOND SUPPLEMENTAL DECISIONBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn May 6, 1977, the National Labor RelationsBoard issued a Decision and Order in the above-entitled proceeding.' The Board then adopted,inter alia, the Administrative Law Judge's findingthat the carriers are not employees and that there-fore the circulation department district managersdirecting them are not statutory supervisors but areemployees with whom Respondent refused to bar-gain in violation of Section 8(a)(5) of the NationalLabor Relations Act, as amended.Thereafter, Respondent petitioned the UnitedStates Court of Appeals for the Sixth Circuit toreview and set aside the Board's Order, and theBoard filed a cross-application for enforcement ofits Order. On October 4, 1979, the court issued itsopinion wherein it, inter alia, remanded to theBoard the issue of the carriers' employee status.2The Board accepted the remand and invited theparties to submit statements of position with re-spect to the issues raised by the remand. The Gen-eral Counsel, Respondent, and the Union there-upon filed such statements with the Board.On June 6, 1980, the Board issued a Supplemen-tal Decision and Order in which it found that thecarriers are employees within the meaning of theAct and the district managers are supervisorswithin the meaning of the Act.3On June 25, 1980,the Union filed with the Board a motion for re-hearing en banc, and on July 28, 1980, the Boarddenied said motion.Thereafter, the Union filed a petition for reviewin the United States Court of Appeals for the Dis-trict of Columbia Circuit. Respondent and theBoard then filed motions seeking discretionarytransfer to the United States Court of Appeals forthe Sixth Circuit and said motions were granted percuriam on November 28, 1980.On June 29, 1982, the court issued its opinion4wherein it found that "there is no question but thatthe ...fact-finding" of the Board in its Supple-mental Decision as to the employee status of thecarriers "does have substantial support." However,i 229 NLRB 476.606 F.2d 689.3 249 NLRB 1081.'4 682 F.2d 116, 118.266 NLRB No. 26in view of the Union's argument "that [Respond-ent] should be equitably estopped from asserting aposition completely inconsistent with its past con-duct and representations," the court remanded thecase to the Board for "the limited purpose of deter-mination of the equitable estoppel issue." TheBoard accepted the remand and invited the partiesto submit statements of position with respect to theissue raised by the remand. Respondent filed such astatement with the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board accepts the court's opinion as the lawin the case, and accordingly has reviewed its Sup-plemental Decision in light of the court's opinionand Respondent's statement of position. For thereasons set forth below, we conclude that equitableestoppel does not lie in this case and that, in anyevent, the requisites for application of the doctrineof equitable estoppel are not present herein.The record shows that the Union filed on Febru-ary 24, 1970, a petition with the Board seeking cer-tification as a representative of the district manag-ers. Thereafter, Respondent and the Union execut-ed a consent election agreement stating that thecarriers were nonemployees and that the districtmanagers who directed them were accordingly notsupervisors within the meaning of the Act. Howev-er, a Regional Director of the Board refused to ap-prove the consent election agreement and submit-ted the issue of the status of the carriers to theBoard. Before that issue was decided by the Board,the Union withdrew its petition and requested theMichigan Employment Relations Commission toconduct an election that was won by the Unionwhich was thereupon certified by the Commissionas the bargaining representative of the district man-agers. Thereafter, said unit was covered by twosuccessive collective-bargaining agreements, thesecond of which expired in May 1976 when Re-spondent withdrew its recognition of the Unionand refused to bargain with it on the ground thatthe carriers were employees as defined in the Actand that the district managers who directed themwere supervisors within the meaning of the Act.As indicated above, the Board accepted the firstremand of the court and agreed with Respondent'sposition.We now turn to the issue of equitable estoppelpursuant to the second remand of the court. "It iswell established that one who claims under thedoctrine of equitable estoppel must show (I) lackof knowledge and the means to obtain knowledgeof the true facts; (2) good faith reliance upon the107 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmisleading conduct of the party to be estopped;and (3) detriment or prejudice from such reli-ance."5However, the Board has in a number of casesheld that it is obliged to give paramount considera-tion to the provisions of the Act regardless of earli-er positions taken by any party. Thus, the Boardhas consistently found that a preelection agreementwherein, as here, an employer stipulates that cer-tain individuals are not supervisors within themeaning of the Act does not estop the employerfrom subsequently contesting their status becauseunit inclusion of individuals who are shown to bestatutory supervisors would without question con-travene the Act.6The Board has also held that it will not recog-nize the validity of state-conducted elections andcertifications where, as here, the composition ofthe unit is at variance with the policies enunciatedby Congress in the Act.7The Board further em-phasized its obligation to comply with the statutoryexclusion of supervisors when it held that evenwhere, as here, certain individuals have for sometime been covered by collective-bargaining agree-ments, it is compelled subsequently to excludethem from the appropriate unit if it can be shownthat they meet the test for a Board finding thatthey are supervisors as defined in the Act.8It is clear from the foregoing Board Decisionsthat the parties' stipulated unit, the certification ofsaid unit by the State of Michigan, and collective-bargaining agreements for that unit cannot prevailN.LR.B. v. J.D. Industrial Insulation Company. Inc., 615 F.2d 1289,1294 (10th Cir. 1980).e Esten Dyeing & Finishing Co.. Inc., 219 NLRB 286 (1975); Fisher-NewCenter Co., 184 NLRB 809 (1970).7 Mental Health Center of Boulder County, Inc., 222 NLRB 901 (1976).8 Washington Post Company, 254 NLRB 168 (1981).under these circumstances. Accordingly, we findthat the principle of equitable estoppel is not appli-cable in the instant case.However, assuming arguendo that equitable es-toppel may be applied herein, we find that this casedoes not meet the essential criteria thereof.As indicated above, the Regional Director in1970 refused to approve the stipulated unit of dis-trict managers and hence referred the question ofits propriety to the Board. The Union, which wastherefore fully aware of that outstanding legalissue, nevertheless withdrew its petition withoutwaiting for its resolution by the Board. The Unionand Respondent, which then sought and secured acertification of said unit by a state tribunal, pro-ceeded to bargain for that unit. As a result, theUnion and its members benefited from Respond-ent's willingness, despite the lack of Board approv-al or certification, to enter into and until May 1976abide by collective-bargaining agreements whichcovered the district managers. Insofar as the subse-quent loss of continued recognition by Respondentconstituted a detriment to the Union, it was not at-tributable to any misleading conduct on the part ofRespondent. Accordingly, we conclude that in cir-cumstances of this case there is no basis for equita-ble estoppel.As stated above, the court does not question theBoard's finding that the carriers are employeeswithin the meaning of the Act and that the districtmanagers are statutory supervisors. As we havefound that equitable estoppel does not lie in thiscase and that, in any event, the requisites for equi-table estoppel have not been met, we hereby affirmthe Order set forth in the Supplemental Decision ofJune 6, 1980.108